ORDER

PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of four counts of sale of a controlled substance, crack cocaine, in violation of § 195.211 RSMo 1994. Defendant was sentenced as a prior offender to four consecutive terms of fifteen years imprisonment. Defendant also appeals from an order denying, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief. Both appeals have been consolidated. We affirm.
An opinion reciting the facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment of conviction and the order denying the Rule 29.15 motion are affirmed in accordance with Rules 30.25(b) and 84.16(b).